4333 Edgewood Road NE Cedar Rapids, IA 52499 February 6, 2014 Via EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-0506 Re: Separate Account VL E File No.811-04733, CIK 0000796524 Rule 30b2-1 Filing Dear Commissioners: As required by Rule 30d-2 under the Investment Company Act of 1940, as amended (the “Act”), Peoples Benefit Life Insurance Company Separate Account I, a unit investment trust registered under the Act, mailed to its contract owners the annual report for the Fidelity Variable Insurance Products Fund dated December 31, 2013. This filing constitutes the filing of this report as required by Rule 30b2-1 under the Act. Pursuant to Rule 30d-1 under the Act, Fidelity Variable Insurance Products Fund has filed, or will file, its annual report with the Commission via EDGAR (CIK: 0000356494). To the extent necessary, this filing is incorporated herein by reference. Sincerely, /s/ William H. Geiger William H. Geiger Corporate Counsel and Group Vice President- Compliance cc: Priscilla Hechler Gayle A. Morden
